Miller, Judge.
Willie Williams, Jr., appeals pro se after pleading guilty to armed robbery and possession of marijuana. On appeal he contends that his plea was involuntary, as it was made as a result of his trial counsel’s ineffectiveness. We discern no error and affirm.
The record reveals that Williams entered his guilty plea on March 10, 2004, but did not file a motion to withdraw his guilty plea until May 5, 2004, two days after a new term of court had already begun. See OCGA § 15-6-3 (10) (Clayton County Superior Court terms begin on the first Monday in February, May, August, and November). The trial court was therefore without jurisdiction to consider any arguments regarding the withdrawal of Williams’s guilty plea. Reese v. State, 269 Ga. App. 119 (603 SE2d 685) (2004); Kane v. State, 265 Ga. App. 250, 251 (2) (593 SE2d 711) (2004). The only means now available to Williams for challenging his guilty plea is through a petition for writ of habeas corpus. Orr v. State, 276 Ga. 91, 93 (2) (575 SE2d 444) (2003).
The trial court properly dismissed Williams’s motion to withdraw his guilty plea.

Judgment affirmed.


Andrews, R J., and Ellington, J., concur.